UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4108



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VALENTE CRUZ-BACHO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:05-cr-00306-HMH-1)


Submitted:   October 31, 2006          Decided:     November 21, 2006


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Reginald
I. Lloyd, United States Attorney, Regan A. Pendleton, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Valente Cruz-Bacho was convicted by a jury of one count

of conspiracy to possess with intent to distribute and distribution

of 500 grams or more of cocaine, one count of aiding and abetting

in the possession with intent to distribute 500 grams or more of

cocaine, one count of possession of a firearm in furtherance of a

drug trafficking crime, and one count of possession of a firearm by

an illegal alien, in violation of 18 U.S.C. §§ 2; 922(g)(5)(A);

924(a)(2), (c)(1); 21 U.S.C. §§ 841(a)(1), (b)(1)(B); 846 (2000).

Cruz-Bacho was sentenced to a total term of imprisonment of 130

months.    We affirm Cruz-Bacho’s sentence.

            On appeal, Cruz-Bacho contends the district court erred

by    refusing   to   grant   him   a    reduction    under    U.S.   Sentencing

Guidelines Manual § 3B1.2 (2004) as a minor participant in the

criminal activity that led to his convictions.             When reviewing the

district court’s application of the Sentencing Guidelines, we

review findings of fact for clear error.             United States v. Green,

436 F.3d 449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

The   materials   included     in    the   joint    appendix    establish   that

Cruz-Bacho, like the other individual involved, served as a drug

courier.    Thus, we conclude the district court’s refusal to grant

Cruz-Bacho a reduction for his role in the criminal activity was

not clearly erroneous.

            Accordingly,      we    affirm      Cruz-Bacho’s   sentence.      We

dispense with oral argument because the facts and legal contentions

                                        - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -